Citation Nr: 1812210	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  13-12 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Krunic, Counsel


INTRODUCTION

The Veteran had active service from October 1943 to January 1945 and October 1945 to January 1950.  The Veteran died in March 2008.  The appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This case was previously before the Board in a September 2017, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.   


REMAND

Remand is necessary in order to ensure compliance with the Board's September 2017 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In the September 2017 remand, the Board directed that a medical opinion be obtained to determine whether in-service asbestos exposure was a principal or contributory cause of the Veteran's death.  The Veteran's death certificate listed cardio-pulmonary arrest as the immediate cause of death and atherosclerotic heart disease as an underlying cause of death. 

A review of the record shows that the directed medical opinion was obtained in December 2017.  At that time, the VA examiner opined that the Veteran's conceded in-service asbestos exposure was less likely as not a principal or contributory cause of his death.  In support of that opinion, the examiner stated that based upon the death certificate, asbestosis was not a principal, immediate, contributory, or underlying cause of the Veteran's death.  Furthermore, the examiner stated there were no evidence-based studies in the medical literature showing that asbestos exposure caused either cardio-pulmonary arrest or atherosclerotic heart disease.  

However, the Board finds that in rendering the opinion, the examiner did not address and comment upon the January 2009 radiograph reading from Dr. D.P. as directed by the remand.   Thus, the Board finds that the medical opinion is inadequate and an addendum opinion is warranted that addresses the cited evidence. 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the December 2017 VA examiner for an addendum opinion.  If the December 2017 VA examiner is no available, the claims file should be forwarded to another VA examiner with sufficient expertise to provide the requested medical opinion.  The claims file must be made available to, and reviewed by the examiner. 

Base on a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) that the Veteran's in-service asbestos exposure was a principal or contributory cause of his death.  The examiner should presume that the Veteran was exposed to asbestos during active service.   

In forming the opinion, the examiner should specifically consider and comment on the January 2009 radiograph reading from Dr. D.P. showing parenchymal changes and left pleural plaquing and right diffuse pleural thickening (or effusion) consistent with the radiographic diagnosis of asbestosis. 

The rationale for all opinions expressed must be provided.  

2.  Confirm that all medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

3.  Then, readjudicate the claim on appeal.  Is the decision remains adverse to the appellant, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




